Name: Council Decision 2014/23/CFSP of 20Ã January 2014 repealing Decision 2013/350/CFSP amending and extending the mandate of the European Union Special Representative for the Middle East peace process
 Type: Decision
 Subject Matter: Asia and Oceania;  international security;  international affairs
 Date Published: 2014-01-21

 21.1.2014 EN Official Journal of the European Union L 16/31 COUNCIL DECISION 2014/23/CFSP of 20 January 2014 repealing Decision 2013/350/CFSP amending and extending the mandate of the European Union Special Representative for the Middle East peace process THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 January 2012, the Council adopted Decision 2012/33/CFSP (1) appointing Mr Andreas REINICKE as the European Union Special Representative (EUSR) for the Middle East peace process. (2) On 2 July 2013, the Council adopted Decision 2013/350/CFSP (2) extending the mandate of the EUSR until 30 June 2014 and providing a financial reference amount for the period from 1 January 2013 to 31 December 2013. (3) On 27 November 2013, the Political and Security Committee acknowledged the way forward proposed by the High Representative of the Union for Foreign Affairs and Security Policy on the understanding that the EUSR's tasks will be assumed for the time being by the European External Action Service (EEAS). Furthermore, regular reporting to Member States as well as high-level contacts will be assured. (4) Decision 2013/350/CFSP should, therefore, be repealed with effect from 1 January 2014, HAS ADOPTED THIS DECISION: Article 1 Repeal Decision 2013/350/CFSP is repealed. Article 2 Review The future representation of the Union in relation to the Middle East peace process shall be reviewed before May 2014. Article 3 Entry into force This Decision shall enter into force on the date of its adoption. It shall apply from1 January 2014. Done at Brussels, 20 January 2014. For the Council The President C. ASHTON (1) Council Decision 2012/33/CFSP of 23 January 2012 appointing the European Union Special Representative for the Middle East peace process (OJ L 19, 24.1.2012, p. 17). (2) Council Decision 2013/350/CFSP of 2 July 2013 amending and extending the mandate of the European Union Special Representative for the Middle East peace process (OJ L 185, 4.7.2013, p. 3).